NO. 12-09-00105-CR

                       IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

GLEN R. CARTER,                                  '           APPEAL FROM THE 7TH
APPELLANT

V.                                               '           JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         '           SMITH COUNTY, TEXAS


                                   MEMORANDUM OPINION
       Glen R. Carter appeals his conviction for possession of less than one gram of cocaine, for
which he was sentenced to imprisonment for thirteen years. In two issues, Appellant contends
that the trial court erroneously ordered that he pay $140 in restitution for a “drug lab fee.” We
modify and, as modified, affirm.


                                          BACKGROUND
       Appellant was charged by indictment with possession of less than one gram of cocaine.
Appellant pleaded “guilty.” Appellant further pleaded “true” to two enhancement allegations in
the indictment. Thereafter, the trial court sentenced Appellant to imprisonment for thirteen years.
The trial court further ordered Appellant to pay restitution of $140 to the Smith County Collections
Department as a “drug lab fee.” This appeal followed.
       On December 27, 2010, this court entered a per curiam order, in which it held that the trial
court abused its discretion in ordering that Appellant pay $140 dollars in restitution because the
amount ordered does not have a factual basis in the record. Accordingly, we abated the appeal,
set aside the amount of restitution, and remanded the cause to the trial court for a new restitution
hearing.
       On January 11, 2011, the trial court conducted a hearing as ordered. At the hearing, the
State announced that it was abandoning its claim for the $140 “drug lab fee restitution.”
Appellant responded that he did not oppose the State’s abandonment of its claim for restitution.
In further compliance with this court’s per curiam order, the trial court provided this court with
findings of fact and conclusions of law regarding the restitution hearing as well as a transcript of
the hearing.


                                           RESTITUTION
       In his first issue, Appellant challenges the trial court’s order that he pay restitution as a
“drug lab fee.” In his second issue, Appellant contends that the trial court erred in ordering
restitution because there was no evidence before the court in support of the amount of restitution
ordered.
       An appellate court reviews challenges to restitution orders under an abuse of discretion
standard. Cartwright v. State, 605 S.W.2d 287, 289 (Tex. Crim. App. [Panel Op.] 1980); see
Drilling v. State, 134 S.W.3d 468, 469 (Tex. Crim. App. 2004); Riggs v. State, No.
05-05-01689-CR, 2007 WL 969586, at *3 (Tex. App.–Dallas Apr. 3, 2007, no pet.). An abuse of
discretion by the trial court in setting the amount of restitution will implicate due process
considerations. Campbell v. State, 5 S.W.3d 693, 696 (Tex. Crim. App. 1999). When there is
insufficient evidence to support the amount of restitution ordered by the trial court, the proper
procedure is to abate the appeal, set aside the amount of restitution, and remand the case for a
hearing to determine a just amount of restitution. See Barton v. State, 21 S.W.3d 287, 290 (Tex.
Crim. App. 2000); see also Drilling, 134 S.W.3d at 471.
       In addition to any fine authorized by law, a sentencing court may order the defendant to
make restitution to any victim of the offense. See TEX. CODE CRIM. PROC. ANN. art. 42.037(a)
(Vernon Supp. 2010). If the offense results in personal injury to the victim, the court may order
the defendant to make restitution to the victim for any expenses incurred by the victim as a result of
the offense or to the compensation fund for payments made to or on behalf of the victim. See
TEX. CODE CRIM. PROC. ANN. art. 42.037(b)(2) (Vernon Supp. 2010). The standard of proof for
determining restitution is a preponderance of the evidence. See TEX. CODE CRIM. PROC. ANN. art.
42.037(k) (Vernon Supp. 2010). The burden of proving the amount of loss sustained by the
                                                  2
victim is on the prosecuting attorney. Id. The trial court may not order restitution for a loss if the
victim has or will receive compensation from another source. See TEX. CODE CRIM. PROC. ANN.
art. 42.037(f)(1) (Vernon Supp. 2010). Due process places three limitations on the restitution a
trial court can order: (1) the amount must be just and supported by a factual basis within the
record; (2) the restitution ordered must be for the offense for which the defendant is criminally
responsible; and (3) the restitution must be for the victim or victims of the offense for which the
defendant is charged. See Drilling, 134 S.W.3d at 470; Campbell, 5 S.W.3d at 696–97; Martin v.
State, 874 S.W.2d 674, 677–78 (Tex. Crim. App. 1994). Further, there must be sufficient
evidence in the record to support the trial court's order. See Cartwright, 605 S.W.2d at 289.
         At the January 11, 2011 restitution hearing, the State abandoned its claim for the $140
“drug lab fee restitution.” Accordingly, because there is no evidence in the record to support the
amount of restitution and the State has abandoned its claim for restitution, we hold that the trial
court’s order that Appellant pay restitution of one hundred forty dollars to the Smith County
Collections Department was erroneous and should be modified. Appellant’s second issue is
sustained.1


                                                    CONCLUSION
         We have sustained Appellant’s second issue. We therefore modify the trial court’s
judgment to delete the order that Appellant pay restitution in the amount of $140. We affirm the
trial court’s judgment as modified.


                                                                 BRIAN HOYLE
                                                                      Justice



Opinion delivered January 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                               (DO NOT PUBLISH)
         1
             Having sustained Appellant’s second issue, we do not reach Appellant’s first issue.
                                                           3